DETAILED ACTION
This is on the merits of Application No. 16/753719, filed on 04/03/2020. Claims 1-6 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/03/2020 and 03/11/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claim 1. Kinugawa et al (US 2018/0298805) is the closest prior art of record. Kinugawa discloses A control device (Fig. 1 40) for a clutch provided between a drive shaft (21) and an operation machine (20), wherein the control device is configured to control an operation of a valve member for opening and closing an oil supply port (24) that communicates an oil reservoir chamber (23c) with a torque transmission chamber (23b), so as to adjust an amount of oil supplied from the oil reservoir chamber to the torque transmission chamber in the clutch, and the control device comprises: a first calculation unit that calculates a desired rotation speed of a rotating body (25) of the operation machine with reference to acquired information on the operation machine (Par. [0051], element 42 sets target rotation speed of the fan based on engine speed); a second calculation unit that calculates a proportional term manipulated variable based on a deviation between the desired rotation speed of the rotating body of the operation machine calculated by the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ge et al (US 9353673) discloses engine fan control system and method.
Shiozaki et al (US 6807926) discloses a control method for outside control type fan coupling apparatus.
Bhat et al (US 2007/0068762) discloses an adaptive control of externally controlled fan drive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659